Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 22, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Credibility issues were properly considered by the jury and there is no basis upon which to disturb the jury’s determinations.
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.